            Case 1:18-cr-10230-ADB Document 32 Filed 07/15/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

       v.
                                                                  Crim. No. 18-10230-ADB
JOSHUA MIRANDA,

                Defendant.


        SENTENCING MEMORANDUM OF DEFENDANT JOSHUA MIRANDA

       Defendant Joshua Miranda requests that the Court adopt the parties’ joint sentencing

recommendation of 24 months incarceration, followed by six years of supervised release with

special conditions designed to minimize Mr. Miranda’s chance of recidivism and maximize his

rehabilitation. Specifically, Mr. Miranda requests that the Court impose the following special

conditions on the supervised release component of his sentence: (i) that he not associate with the

individuals designated on the Government’s “Associational Restrictions” list; (ii) counseling for

mental health issues at the direction of Probation; (iii) enrollment in drug rehabilitation programs

at the direction of Probation; (iv) involvement in the C.A.R.E. and R.E.S.T.A.R.T. programs as

directed by the Court and Probation; (v) random drug testing up to 104 times per year as

determined by Probation.1

       The jointly recommended sentence is within the applicable guideline sentencing range.

See PSR at 7-8. The recommended sentence, including the jointly recommended special


1
  The government also recommends each of these conditions. In addition, the government
recommends that the first six months of Mr. Miranda’s supervised release be served with a
curfew and required GPS monitoring. Mr. Miranda does not believe these additional conditions
are necessary because by the time Mr. Miranda goes on supervised release, he will have served
over three consecutive years in prison, and will likely have served the final portion of his Bureau
of Prisons sentence in a halfway house with a curfew.
          Case 1:18-cr-10230-ADB Document 32 Filed 07/15/19 Page 2 of 5



conditions of the supervised release component of the sentence, would also be sufficient but not

greater than necessary to comply with purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2).

       Mr. Miranda is a smart young man with a world of potential. Unfortunately, to date, a

combination of poor choices and drug abuse have conspired to undermine his potential. He is

committed to turning his life around. He has spent five of the last six years, including the last

two years in prison. He recognizes that with the jointly recommended sentence, including credit

for time served, he will serve more than an additional year behind bars, and then another six

years under the watchful eye of Probation. There is no need for a longer sentence. He has

genuinely accepted responsibility for his crimes, and, as he will make clear to the Court, he has

learned from his past errors, is looking ahead, and planning for a productive future.

       He embraces the prospect of counseling and drug abuse treatment, and hopes to

participate in both the C.A.R.E. and the R.E.S.A.R.T. programs while serving his term of

supervised release. When he gets out of prison he is planning to obtain temporary jobs as an

inventory management associate at Retail Grocery Inventory Services, and as an employee in the

laundry room at a Holiday Inn, while working toward doing what is necessary to obtain a union

job in the construction trades.

       In addition, Mr. Miranda will have family support in his efforts to lead a productive life.

His sister, an accomplished corporate attorney at Skadden Arps in Boston, his girlfriend, a

straight A student attending University of Massachusetts, and his mother, have supported Mr.

Miranda emotionally and/or financially, throughout his recent incarceration, and will continue to

support him upon release. His sister will provide him with a room of his own at her home

(already approved by Probation), and, along with Mr. Miranda’s girlfriend and his mother, she

will continue to encourage him to steer clear of drugs, and to use his intelligence to become a



                                                 2
          Case 1:18-cr-10230-ADB Document 32 Filed 07/15/19 Page 3 of 5



productive, law-abiding member of the community. With his own renewed desire to stay out of

prison and contribute productively to society, the guidance and structure provided by Probation,

and the support of his family and girlfriend, Mr. Miranda, who is already in his late 20s, is

confident that he will succeed in avoiding prison ever again. We ask that he be given the chance.

Any sentence that is longer than the one jointly recommended by the parties is unnecessary.

       We further urge the Court not to order that Mr. Miranda’s sentence run consecutively

with the sentence he is anticipated to receive on his pending state charges. There are at least

three reasons why the sentence imposed by this Court should run concurrent, and not

consecutive, with Mr. Miranda’s anticipated sentence on his pending state charges. First, Mr.

Miranda has already served 18 months in federal custody on probation revocation for the exact

same charges now pending against him in state court, i.e., his sentence in this case will be

consecutive to the sentence he already served for the state charges, and it would be unfair and

unnecessary for him to receive a second consecutive sentence on top of the one he is already

going to receive. Second, the Sentencing Guidelines specifically recommend that the sentence

here shall be imposed to run concurrently to any anticipated state sentence. U.S.S.G, § 5G1.3(c).

Third, Mr. Miranda has tentatively agreed to plead guilty to his pending state charges in reliance

on an agreement that his state sentence will run concurrent with, and not exceed, whatever

sentence this Court imposes in this case. To sentence Mr. Miranda to a term of incarceration to

run consecutively with his anticipated state sentence would undercut and potentially undo his

tentative state court plea agreement, and require an unnecessary expenditure of state

prosecutorial and court resources.

       In short, Mr. Miranda pled guilty to his federal charges, and agreed to the jointly

recommended sentence, and has tentatively agreed to plead guilty to his related state charges, as



                                                 3
          Case 1:18-cr-10230-ADB Document 32 Filed 07/15/19 Page 4 of 5



a means of globally putting his past behind him, and starting afresh after serving what both

federal and state prosecutors regard as a sentence that meets all the goals of sentencing, including

just punishment, general and specific deterrence, protection of the public, and rehabilitation. We

ask that the Court adhere to the reasoned judgment of the parties and the state prosecutor, and

impose the jointly recommended sentence with an order that it run concurrent with any state

sentence Mr. Miranda may receive. As noted, the recommended sentence is sufficient, but not

greater than necessary, to comply with all the purposes of sentencing set forth in § 3553(a)(2).


                                                Respectfully submitted,

                                                JOSHUA MIRANDA

                                                By his attorneys,


                                                /s/ Kate E. MacLeman
                                                David J. Apfel (BBO# 5511539)
                                                Kate E. MacLeman (BBO# 684962)
                                                GOODWIN PROCTER LLP
                                                100 Northern Avenue
                                                Boston, Massachusetts 02210
                                                Tel.: +1 617 570 1000
                                                Fax.: +1 617 523 1231

Dated: July 15, 2019




                                                 4
         Case 1:18-cr-10230-ADB Document 32 Filed 07/15/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I, Kate E. MacLeman, hereby certify that I have this day, July 15, 2019, served the above
Sentencing Memorandum of Defendant Joshua Miranda by ECF on counsel for the United
States.

                                                    /s/ Kate E. MacLeman
                                                    Kate E. MacLeman (BBO #684962)




                                                5
